DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are present in this application.  Claims 1-19 are pending in this office action.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 28, 2020  and April 02, 2020 and in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

This Office Action is Non-Final.

Drawings Objections

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6-15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in Fig. 6, “Output sorted values as computed ranked result” is labeled by reference number S6-15 and should be corrected to show reference number S6-19. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim objections 
Claims 8, 16 and 17 are objected to because of the following informalities: 
In claim 8, line 1, the phrase “wherein the or each” is not clear.  
In claims 16, line 2, the word “programme” is not clear.  Similar problem exists in claim 17.
 Appropriate correction is required.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-12, 14 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al.  (US 2017/0017649 A1) in view of Zheng et al. (US 2017/0228385 A1).

Regarding claims 1, 18 and 19 Srinivasaraghavan discloses a computer-implemented method of presenting content to a user,
comprising steps performed by one or more computer processors of:
storing, in a memory, data defining a trained neural network including a plurality of input nodes each connected to a plurality of hidden nodes (see Srinivasaraghavan paragraph [0010], a neural network for determining content recommendations for a user), 
each input node representing an associated attribute value of one of a plurality of predefined attribute types, each connection having an associated weight embodying a strength of connection between the corresponding nodes as trained for the particular user (see Srinivasaraghavan paragraph [0045], Neural network 800 may be a feed-forward or recurrent neural network. As shown, neural network 800 may include input nodes, hidden nodes, and output nodes. Each input vector to the input nodes may include values representing features of a particular content item (e.g., a movie); see Srinivasaraghavan paragraph [0048], the hidden layer may indicate complex auto-learned features and synthetic names (e.g., combinations of weighted features) that can be constructed based on the input layers that have maximal effect on the hidden layer. For purposes of establishing a maximum weighted input, content recommendations server 230 may use a normalized threshold or n-highest ranking weight)), and 
wherein each set of input nodes corresponding to the same attribute type forms a respective model of the neural network (see Srinivasaraghavan paragraph [0036], multi-tiered utility matrix 500 may include a content category (e.g., Movies) that is logically associated with a tier of feature categories (e.g., Language, Director, etc.), and in turn, each feature category may be logically associated with specific features (e.g., English, Spanish, etc.). In some implementations, multi-tiered utility matrix 500 may include sub-feature categories between the tier of feature categories and the specific features within the feature categories. As described below with reference to FIGS. 6A-7B, implementing a multi-tiered utility matrix may enable content recommendations server 230 to implement user feedback regarding feature categories (e.g., Language, Director, etc.) in addition to specific features (e.g., English, Spanish, etc.)), 
each sub-model comprising a hidden state matrix of trained weights between the associated set of input nodes and said plurality of hidden nodes (see Srinivasaraghavan paragraph [0048], the hidden layer may indicate complex auto-learned features and synthetic names (e.g., combinations of weighted features) that can be constructed based on the input layers that have maximal effect on the hidden layer. For purposes of establishing a maximum weighted input, content recommendations server 230 may use a normalized threshold or n-highest ranking weight);
processing a request for content assets, the request identifying an attribute value of a query attribute type (see Srinivasaraghavan paragraph [0063], a search initiated by the user may effectively be a request for content recommendations based on parameters (e.g., search terms) provided by the user and the content recommendations (and reasons for the content recommendations) may be provided), by:
retrieving, from the memory, first and second models of the trained neural
network, the first model corresponding to a query attribute type and the second model corresponding to a target attribute type (see Srinivasaraghavan paragraph [0064], content recommendations server 230 may be capable of modeling abstract preferences such as the user's appetite for serendipity, variety, predictability, and the user's change in preferences over time. In some implementations, the abstract parameters may be extrapolated from more concrete preferences);
determining one or more relevancy parameters for the user by combining the
hidden state matrices of the retrieved first and second models (see Srinivasaraghavan paragraph [0053], determining the current preferences of the user, and predicting the future preferences of the user, may be used to generate a user profile and in turn determine effective content recommendations for the user), and using the attribute value identified in the request as an index to retrieve a hidden state vector from the combined hidden state matrix, the hidden state vector defining parameters embodying predicted relevancy between the query attribute type and the target attribute type for the user (see Srinivasaraghavan paragraph [0047], content recommendations server 230 may generate user profile information based on the weights of a trained version of neural network 800. The training may be based on, for example, a user's rankings of a number of movies. For example, the weights associated with the hidden layer of neural network 800 may represent the complex set of features that are learned during the training of the neural network. For example, the weights of the hidden layer may be analyzed, and the hidden layer nodes that are most influential on the output layer nodes can be interpreted as corresponding to a complex auto-learned feature that is relevant to the user. In this manner, an explicit user profile may be generated from the hidden nodes of neural network 800 and based only on high-level user rankings of movies; see Srinivasaraghavan paragraph [0048], the hidden layer may indicate complex auto-learned features and synthetic names (e.g., combinations of weighted features) that can be constructed based on the input layers that have maximal effect on the hidden layer. For purposes of establishing a maximum weighted input, content recommendations server 230 may use a normalized threshold or n-highest ranking weight); and
in response to determining the one or more relevancy parameters for the user,
selecting one or more content assets for presentation by a media receiver device, wherein the or each selected content asset is based on a determined relevancy parameter (see Srinivasaraghavan paragraph [0049], Content recommendations server 230 may use the profile derived from neural network 800 to identify additional content recommendations. In addition to providing content recommendation to the user, content recommendations server 230 may also provide to the user with the reasons for the content recommendations (i.e., content recommendations server 230 may provide the user with all or a portion of the explicitly generated user profile). The reasons for the content recommendations may be based on the newly updated profile information. The user may provide feedback to content recommendations server 230 regarding the recommended content and/or the reasons (e.g., the user profile) for which the content was recommended. As a result, content recommendations server 230 may update the profile information for the user, which may in turn result in content recommendations server 230 updating the hidden nodes of neural network 800 and the content recommendations generated using neural network 800).

Zheng expressly discloses wherein each set of input nodes corresponding to the same attribute type forms a respective sub-model of the neural network (see Zheng paragraph [0032], Each neural network includes an input layer 402, a hidden layer 404, and an output layer 406 that are connected together. Each layer is shown with nodes shown as circles; however, it will be recognized that each layer may have a different number of nodes. Each individual node may have a summation function that combines the values of all its inputs together. For example, the inputs of the input layer 402 are received and combined at nodes in hidden layer 404. The nodes in hidden layer 404 then output values to output layer 406, which combines the values together to generate an output).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zheng into the method of Srinivasaraghavan to have set of input nodes corresponding to the same attribute type forms a respective sub-model of the neural network.  Here, combining Zheng with Srinivasaraghavan, which are both related to content recommendation improves Srinivasaraghavan, by providing a trained model for generating user specific content prediction model (see Zheng paragraph [0016]).

Regarding claim 4, Srinivasaraghavan discloses sorting the values of the hidden
state vector according to defined criteria, to determine a plurality of ranked relevancy parameters for the user (see Srinivasaraghavan paragraph [0056], the top-to-bottom placement of the preferences may indicate an order of the preferences. For example since the Schwarzenegger/Action preference appears much above Matt Damon/Action, it means that the user's preference for Action/Adventure movies starring Arnold Schwarzenegger is greater than the user's preference for Action movies starring Matt Damon. Similarly, the left-to-right placement of the preferences may also indicate preference superiority. For instance, interface 1000 may indicate that the user has a greater preference for movies starring Arnold Schwarzenegger than Action/Adventure movies. The placement and thus the order of preferences can be modified by a drag-and-drop or other similar methods).

Regarding claim 5, Srinivasaraghavan discloses, wherein the hidden state vector is sorted into ascending or descending order based on the weight values (see Srinivasaraghavan paragraph [0056], In the user interface 1000, the top-to-bottom placement of the preferences may indicate an order of the preferences).

Regarding claim 6, Srinivasaraghavan discloses, further comprising
retrieving the selected one or more content assets for transmission to the media receiver device (see Srinivasaraghavan paragraph [0016], The content recommendations server may provide the content recommendations and the reasons for the content recommendations to a user device (at 1.2). For instance, in addition to recommending that a user view a particular action film, the content and recommendations server may inform the user that the action film is being recommended because the user appears to enjoy other action movies, movies by the same director as the recommended action move, other movies that involve the same or similar cast, etc.).

Regarding claim 7, Srinivasaraghavan discloses, wherein the request further identifies the target attribute type (see Srinivasaraghavan paragraph [0063], a search initiated by the user may effectively be a request for content recommendations based on parameters (e.g., search terms) provided by the user and the content recommendations (and reasons for the content recommendations) may be provided).

Regarding claim 8, Srinivasaraghavan discloses, wherein the or each
determined relevancy parameter identifies output attributes associated with respective content assets in a database (see Srinivasaraghavan paragraph [0027], The content recommendations may be based on user profile information that is stored for the user by content recommendations server 230. For instance, if content recommendations server 230 determines that the user would likely enjoy the movie).

Regarding claim 11, Srinivasaraghavan discloses, wherein the request is a user defined request for content assets based on the attribute value of a query attribute type (see Srinivasaraghavan paragraph [0027], The content recommendations may be based on user profile information that is stored for the user by content recommendations server 230. For instance, if content recommendations server 230 determines that the user would likely enjoy the movie).

Regarding claim 12, Srinivasaraghavan discloses, wherein the query is generated by the media receiver device in response to user input to a search interface (see Srinivasaraghavan paragraph [0063], a search initiated by the user may effectively be a request for content recommendations based on parameters (e.g., search terms) provided by the user and the content recommendations (and reasons for the content recommendations) may be provided).

Regarding claim 14, Srinivasaraghavan discloses wherein the request
identifies a plurality of attribute values of the same query attribute or of different query attributes (see Srinivasaraghavan paragraph [0063], a search initiated by the user may effectively be a request for content recommendations based on parameters (e.g., search terms) provided by the user and the content recommendations (and reasons for the content recommendations) may be provided), and 
wherein each attribute value is used as an index to retrieve a respective hidden state vector from the combined hidden state matrix, the plurality of hidden state vectors being combined and sorted to define the ranked relevancy parameters between the query attribute type or types and the target attribute type for the user (see Srinivasaraghavan paragraph [0047], content recommendations server 230 may generate user profile information based on the weights of a trained version of neural network 800. The training may be based on, for example, a user's rankings of a number of movies. For example, the weights associated with the hidden layer of neural network 800 may represent the complex set of features that are learned during the training of the neural network. For example, the weights of the hidden layer may be analyzed, and the hidden layer nodes that are most influential on the output layer nodes can be interpreted as corresponding to a complex auto-learned feature that is relevant to the user. In this manner, an explicit user profile may be generated from the hidden nodes of neural network 800 and based only on high-level user rankings of movies; see Srinivasaraghavan paragraph [0048], the hidden layer may indicate complex auto-learned features and synthetic names (e.g., combinations of weighted features) that can be constructed based on the input layers that have maximal effect on the hidden layer. For purposes of establishing a maximum weighted input, content recommendations server 230 may use a normalized threshold or n-highest ranking weight).

Claims 2-3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al.  (US 2017/0017649 A1) in view of Zheng et al. (US 2017/0228385 A1) further in view of Wang et al. (CN 107480774 A).

Regarding claim 2, Srinivasaraghavan discloses, wherein combining the hidden state matrices comprises …the first hidden state matrix… of the second hidden state matrix (see Srinivasaraghavan paragraph [0045], The value of an output node may be based on the value of a combination of hidden nodes that can be used to identify content that the user would be likely to enjoy. Neural network 800 may be implemented by recommendations server 230).
Wang expressly discloses, multiplying the first hidden state matrix with a transpose of the second hidden state matrix (see Wang (CN 107480774 A ) pages 2-3, calculating the total connection weights between the output characteristic and the class;
step four, each sub-model and the category establishing full connection between layer and determining the weight of each sub-model for the integrated dynamic neural network model;
wherein, said step one neuron is modelled as a dynamic neuron; the structure of the dynamic neurons are: wherein A (l), B (l), C (l) are nl nl, nl * ml, nl * 1 order matrix representing neuron state matrix, topological connection matrix and characteristic extraction matrix, C () T represents the transpose of matrix C (l), x (l), u (l) are * 1 ml * 1 vector, respectively representing the state of a neuron and input data can be processed by, ml, nl value associated with the layer).

Regarding claim 3, Srinivasaraghavan discloses, wherein combining the hidden state matrices comprises …the first hidden state matrix… of the second hidden state matrix (see Srinivasaraghavan paragraph [0045], The value of an output node may be based on the value of a combination of hidden nodes that can be used to identify content that the user would be likely to enjoy. Neural network 800 may be implemented by recommendations server 230).
Wang expressly discloses, wherein the attribute value identified in the request is used as an index to address a row of the matrix multiplication result (see Wang (CN 107480774 A ) pages 2-3, calculating the total connection weights between the output characteristic and the class;
step four, each sub-model and the category establishing full connection between layer and determining the weight of each sub-model for the integrated dynamic neural network model;
wherein, said step one neuron is modelled as a dynamic neuron; the structure of the dynamic neurons are: wherein A (l), B (l), C (l) are nl nl, nl * ml, nl * 1 order matrix representing neuron state matrix, topological connection matrix and characteristic extraction matrix, C () T represents the transpose of matrix C (l), x (l), u (l) are * 1 ml * 1 vector, respectively representing the state of a neuron and input data can be processed by, ml, nl value associated with the layer).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wang into the method of Srinivasaraghavan to have wherein the attribute value identified in the request is used as an index to address a row of the matrix multiplication result.  Here, combining Wang with Srinivasaraghavan, which are both related to content recommendation improves Srinivasaraghavan, by providing dynamic neural network model based on integrated learning, neuron by dynamic extraction features, and adopts the way of parallel to the data set to train the multiple model, transforming the deep neural network is a neural network of a plurality of relatively shallow layer parallel processing and saving training time and improves training efficiency, (see Wang pages 1-2 ).

Claims 9-10 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al.  (US 2017/0017649 A1) in view of Zheng et al. (US 2017/0228385 A1) further in view of Beattie et al.  (US 20170104845 A1).

Regarding claim 9, Beattie expressly discloses wherein the request is generated by a scheduler of a content provider based on consumption data received from a media receiver device (see Beattie paragraph [0006], the management domain authority may include a predictive, machine-learning element that drives access to content on behalf of the management domain authority through its devices and services to which they are subscribed... the system and methods may allow any device, application service, and/or network to access (e.g. download) content, while ensuring that the consumption of the content is constrained to only the authorized time, place, format, device, etc., or a combination thereof. In further embodiments, as a user of the application service and/or device transits physical space, a predictive scheduler of the management domain authority may anticipate content requirements for its devices and users, and may download all or part of selected content to the most capable devices in the management domain).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Beattie into the method of Srinivasaraghavan to have wherein the request is generated by a scheduler of a content provider based on consumption data received from a media receiver device.  Here, combining Beattie with Srinivasaraghavan, which are both related to content recommendation improves Srinivasaraghavan, by providing to the first device and in response to the request, access to the content in accordance with the policy of the management domain authority, (see Beattie paragraph [0007]).

Regarding claims 10 and 13, Beattie expressly discloses, wherein the output attributes are used to control the scheduler to retrieve the corresponding content assets (see Beattie paragraph [0006], the management domain authority may include a predictive, machine-learning element that drives access to content on behalf of the management domain authority through its devices and services to which they are subscribed... the system and methods may allow any device, application service, and/or network to access (e.g. download) content, while ensuring that the consumption of the content is constrained to only the authorized time, place, format, device, etc., or a combination thereof. In further embodiments, as a user of the application service and/or device transits physical space, a predictive scheduler of the management domain authority may anticipate content requirements for its devices and users, and may download all or part of selected content to the most capable devices in the management domain).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Beattie into the method of Srinivasaraghavan to have wherein the output attributes are used to control the scheduler to retrieve the corresponding content assets.  Here, combining Beattie with Srinivasaraghavan, which are both related to content management improves Srinivasaraghavan, by providing to the first device and in response to the request, access to the content in accordance with the policy of the management domain authority, (see Beattie paragraph [0007]).

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al.  (US 2017/0017649 A1) in view of Zheng et al. (US 2017/0228385 A1) further in view of Beattie et al.  (US 2017/0104845 A1) further in view of Krishnakumar et al. (US 2016/0358024 A1).

Regarding claim 15, Srinivasaraghavan discloses training the models of the neural network (see Srinivasaraghavan paragraph [0010], a neural network for determining content recommendations for a user).
Beattie expressly discloses collecting metadata from a database, the metadata associated with content assets in the database and including attribute values of respective entity types; processing the metadata to determine all unique entity types and all unique attribute values of each entity type (see Beattie paragraph [0035], The database 155 may also store information and metadata obtained from the system 100, store metadata and other information associated with the first and second users 101, 110, store user profiles associated with the first and second users 101, 110, store device profiles associated with any device in the system 100, store communications traversing the system 100, store user preferences, store information associated with any device or signal in the system 100, store information relating to patterns of usage relating to the first and second user devices 102, 111, store any information obtained from the communications networks 120, 125, 130, or any combination thereof, store any information generated by or associated with the management domain authority engine 137, store performance data for the devices, networks and application services under the control of the management domain authority and within the management domain 136, store the policies of the management domain authority, store diagnostic information for devices, applications, and networks in the management domain 136, store any of the information disclosed for any of the operations and functions disclosed herewith, store any information traversing the system 100, or any combination thereof. Furthermore, the database 155 may be configured to process queries sent to it by any device in the system 100). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Beattie into the method of Srinivasaraghavan to have collecting metadata from a database, the metadata associated with content assets in the database.  Here, combining Beattie with Srinivasaraghavan, which are both related to content management improves Srinivasaraghavan, by providing to the first device and in response to the request, access to the content in accordance with the policy of the management domain authority, (see Beattie paragraph [0007]).

Krishnakumar expressly discloses creating a feature vector for each determined entity type, each feature vector defining an addressable plurality of data values corresponding to each unique attribute value of the respective entity type in the metadata; and applying a contrastive divergence algorithm to the feature vectors to compute trained parameters of the model data (see Krishnakumar paragraph [0044], the dimensionality of said feature vector is reduced to form a reduced dimensional feature vector. The invention encompasses reducing dimensionality by providing the feature vector extracted by the DCNN as an input to the Deep Belief Network (DBN), wherein the DBN comprises layer-wise Restricted Boltzmann Machines (RBM). In an embodiment, the layer-wise RBMs are built for the following configurations: 4096 to 1024, 1024 to 512, 512 to 128 and 128 to 32 dimensions and are trained through contrastive divergence approach. The invention also encompasses reducing dimensionality by providing the feature vector as an input to an auto encoder artificial neural network, wherein the auto encoder converts the feature vector into a reduced dimensionality feature vector).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Krishnakumar into the method of Srinivasaraghavan to have applying a contrastive divergence algorithm to the feature vectors.  Here, combining Krishnakumar with Srinivasaraghavan, which are both related to content management improves Srinivasaraghavan, by building improved and scalable image processing systems for scene classification and similarity matching that are capable of handling a large number of images/classes, (see Krishnakumar paragraph [0006]).

Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al.  (US 2017/0017649 A1) in view of Zheng et al. (US 2017/0228385 A1) further in view of Beattie et al.  (US 2017/0104845 A1) further in view of Krishnakumar et al. (US 2016/0358024 A1) further in view of Riedl et al. (US 2018/0192079 A1).

Regarding claim 16, Srinivasaraghavan discloses a method of processing a data query for semantically similar programme content based on a defined attribute type (see Srinivasaraghavan paragraph [0063], a search initiated by the user may effectively be a request for content recommendations based on parameters (e.g., search terms) provided by the user and the content recommendations (and reasons for the content recommendations) may be provided); processing the second query in accordance with the method of claim 1 (see Srinivasaraghavan paragraph [0063], a search initiated by the user may effectively be a request for content recommendations based on parameters (e.g., search terms) provided by the user and the content recommendations (and reasons for the content recommendations) may be provided).

Krishnakumar expressly discloses retrieving metadata of the content within a scheduling window, generating a feature vector from the retrieved metadata of the defined attribute type, generating a second query for content assets,
the second query including the generated feature vector as the query attribute type (see Krishnakumar paragraph [0044], the dimensionality of said feature vector is reduced to form a reduced dimensional feature vector. The invention encompasses reducing dimensionality by providing the feature vector extracted by the DCNN as an input to the Deep Belief Network (DBN), wherein the DBN comprises layer-wise Restricted Boltzmann Machines (RBM). In an embodiment, the layer-wise RBMs are built for the following configurations: 4096 to 1024, 1024 to 512, 512 to 128 and 128 to 32 dimensions and are trained through contrastive divergence approach. The invention also encompasses reducing dimensionality by providing the feature vector as an input to an auto encoder artificial neural network, wherein the auto encoder converts the feature vector into a reduced dimensionality feature vector).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Krishnakumar into the method of Srinivasaraghavan to have applying a contrastive divergence algorithm to the feature vectors.  Here, combining Krishnakumar with Srinivasaraghavan, which are both related to content management improves Srinivasaraghavan, by building improved and scalable image processing systems for scene classification and similarity matching that are capable of handling a large number of images/classes, (see Krishnakumar paragraph [0006]).

Riedl expressly discloses the data query identifying a broadcast channel associated with a linear schedule of programme content (see Riedl paragraph [0040], The automation system 116 may provide the programming data and the plurality of advertisements and/or a promotional content that are included in the linear video feed to the television playout system 118 to prepare a playout of a channel (such as a television channel). The television playout system 118 may adjust a plurality of spots in the linear video feed of the channel to maintain the playout schedule. Further, the television playout system 118 may deliver a playout of the linear video feed to broadcast chain elements, such as graphics, closed captions, Nielson markers, format definition data, vertical interval time codes (VITC) and the like).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riedl into the method of Srinivasaraghavan to have identifying a broadcast channel associated with a linear schedule.  Here, combining Riedl with Srinivasaraghavan, which are both related to content management improves Srinivasaraghavan, by providing method and system for dynamic generation of video-on-demand assets for multichannel video programming distributors, (see Riedl paragraph [0003]).



Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al.  (US 2017/0017649 A1) in view of Zheng et al. (US 2017/0228385 A1) further in view of Beattie et al.  (US 2017/0104845 A1) further in view of Krishnakumar et al. (US 2016/0358024 A1) further in view of Riedl et al. (US 2018/0192079 A1) further in view of Hewavitharana et al. (US 20180075508 A1).

Regarding claim 17, Srinivasaraghavan discloses selecting first and second models from a trained artificial neural network model comprising a plurality of models, the first model corresponding to the
defined attribute type and the second model corresponding to the target attribute
type, each model corresponding to a respective attribute type and defining a
plurality of trained weights between a plurality of input nodes each representing a
corresponding attribute value of the respective attribute type, and a plurality of hidden
nodes of the artificial neural network (see Srinivasaraghavan paragraph [0049], Content recommendations server 230 may use the profile derived from neural network 800 to identify additional content recommendations. In addition to providing content recommendation to the user, content recommendations server 230 may also provide to the user with the reasons for the content recommendations (i.e., content recommendations server 230 may provide the user with all or a portion of the explicitly generated user profile). The reasons for the content recommendations may be based on the newly updated profile information. The user may provide feedback to content recommendations server 230 regarding the recommended content and/or the reasons (e.g., the user profile) for which the content was recommended. As a result, content recommendations server 230 may update the profile information for the user, which may in turn result in content recommendations server 230 updating the hidden nodes of neural network 800 and the content recommendations generated using neural network 800);
- combining the selected first and second models from the trained model,
- selecting a subset of data from the combined model using the identified query
attribute value from the query data as an index to address the combined model (see Srinivasaraghavan paragraph [0047], content recommendations server 230 may generate user profile information based on the weights of a trained version of neural network 800. The training may be based on, for example, a user's rankings of a number of movies. For example, the weights associated with the hidden layer of neural network 800 may represent the complex set of features that are learned during the training of the neural network. For example, the weights of the hidden layer may be analyzed, and the hidden layer nodes that are most influential on the output layer nodes can be interpreted as corresponding to a complex auto-learned feature that is relevant to the user. In this manner, an explicit user profile may be generated from the hidden nodes of neural network 800 and based only on high-level user rankings of movies; see Srinivasaraghavan paragraph [0048], the hidden layer may indicate complex auto-learned features and synthetic names (e.g., combinations of weighted features) that can be constructed based on the input layers that have maximal effect on the hidden layer. For purposes of establishing a maximum weighted input, content recommendations server 230 may use a normalized threshold or n-highest ranking weight),

b) sorting the plurality of computed scores indicating relevancy of the plurality of
broadcast channels to the query attribute value (see Srinivasaraghavan paragraph [0056], the top-to-bottom placement of the preferences may indicate an order of the preferences. For example since the Schwarzenegger/Action preference appears much above Matt Damon/Action, it means that the user's preference for Action/Adventure movies starring Arnold Schwarzenegger is greater than the user's preference for Action movies starring Matt Damon. Similarly, the left-to-right placement of the preferences may also indicate preference superiority); and
c) outputting data identifying a ranked listing of broadcast channels based on the sorting
plurality of computed scores (see Srinivasaraghavan paragraph [0056], the top-to-bottom placement of the preferences may indicate an order of the preferences. For example since the Schwarzenegger/Action preference appears much above Matt Damon/Action, it means that the user's preference for Action/Adventure movies starring Arnold Schwarzenegger is greater than the user's preference for Action movies starring Matt Damon. Similarly, the left-to-right placement of the preferences may also indicate preference superiority. For instance, interface 1000 may indicate that the user has a greater preference for movies starring Arnold Schwarzenegger than Action/Adventure movies. The placement and thus the order of preferences can be modified by a drag-and-drop or other similar methods).
Zheng expressly discloses each set of input nodes corresponding to the same attribute type forms a respective sub-model of the neural network (see Zheng paragraph [0032], Each neural network includes an input layer 402, a hidden layer 404, and an output layer 406 that are connected together. Each layer is shown with nodes shown as circles; however, it will be recognized that each layer may have a different number of nodes. Each individual node may have a summation function that combines the values of all its inputs together. For example, the inputs of the input layer 402 are received and combined at nodes in hidden layer 404. The nodes in hidden layer 404 then output values to output layer 406, which combines the values together to generate an output).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zheng into the method of Srinivasaraghavan to have set of input nodes corresponding to the same attribute type forms a respective sub-model of the neural network.  Here, combining Zheng with Srinivasaraghavan, which are both related to content recommendation improves Srinivasaraghavan, by providing a trained model for generating user specific content prediction model (see Zheng paragraph [0016]).

Krishnakumar expressly discloses  generating a feature vector from the retrieved metadata of the defined attribute type …between the feature vector and the selected subset of data from the combined sub-model to produce a score indicating relevancy of the broadcast channel to the query attribute value (see Krishnakumar paragraph [0044], the dimensionality of said feature vector is reduced to form a reduced dimensional feature vector. The invention encompasses reducing dimensionality by providing the feature vector extracted by the DCNN as an input to the Deep Belief Network (DBN), wherein the DBN comprises layer-wise Restricted Boltzmann Machines (RBM). In an embodiment, the layer-wise RBMs are built for the following configurations: 4096 to 1024, 1024 to 512, 512 to 128 and 128 to 32 dimensions and are trained through contrastive divergence approach. The invention also encompasses reducing dimensionality by providing the feature vector as an input to an auto encoder artificial neural network, wherein the auto encoder converts the feature vector into a reduced dimensionality feature vector).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Krishnakumar into the method of Srinivasaraghavan to have applying a contrastive divergence algorithm to the feature vectors.  Here, combining Krishnakumar with Srinivasaraghavan, which are both related to content management improves Srinivasaraghavan, by building improved and scalable image processing systems for scene classification and similarity matching that are capable of handling a large number of images/classes, (see Krishnakumar paragraph [0006]).

Riedl expressly discloses a method of processing a data query for semantically similar broadcast channels associated with respective linear schedules of programme content based on a defined query attribute type and value, the data query identifying the channel type as a target attribute type. a) for each of a plurality of broadcast channels:
retrieving metadata of programme content within a scheduling window of the
broadcast channel, (see Riedl paragraph [0040], The automation system 116 may provide the programming data and the plurality of advertisements and/or a promotional content that are included in the linear video feed to the television playout system 118 to prepare a playout of a channel (such as a television channel). The television playout system 118 may adjust a plurality of spots in the linear video feed of the channel to maintain the playout schedule. Further, the television playout system 118 may deliver a playout of the linear video feed to broadcast chain elements, such as graphics, closed captions, Nielson markers, format definition data, vertical interval time codes (VITC) and the like).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Riedl into the method of Srinivasaraghavan to have identifying a broadcast channel associated with a linear schedule.  Here, combining Riedl with Srinivasaraghavan, which are both related to content management improves Srinivasaraghavan, by providing method and system for dynamic generation of video-on-demand assets for multichannel video programming distributors, (see Riedl paragraph [0003]).

Hewavitharana expressly discloses computing the cosine similarity (see Hewavitharana  paragraph [0044], the Listing Engine 150 determines whether to generate a listing pair. The Listing Engine 150 calculates the cosine similarity of the feature vectors received from the encoded neural network model. The Listing Engine 150 compares the similarity score to a threshold similarity score).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hewavitharana into the method of Srinivasaraghavan to have computing the cosine similarity.  Here, combining Hewavitharana with Srinivasaraghavan, which are both related to content management improves Srinivasaraghavan, by providing method and system for the scoring module which manages, controls, stores, and accesses information related to calculating a cosine similarity score based on listing feature vectors, (see Hewavitharana paragraph [0035]).


Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164